Citation Nr: 9927197	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-28 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a spastic colon.

2.  Entitlement to service connection for allergies to 
include chronic allergic sinusitis.

3.  Entitlement to service connection for depression and 
anxiety.

4  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1975.

This matter arises from a June 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.  
The case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  In January, 1989, the veteran 
appeared for a Travel Board Hearing before the undersigned 
Board Member sitting at Portland, Oregon.  At that time, she 
withdrew from appellate consideration, her claims for service 
connection for a spastic colon and for allergies and chronic 
allergic sinusitis.  For the reasons discussed below, those 
claims are dismissed without prejudice.


FINDINGS OF FACT

1.  In August 1997, the veteran substantively appealed the 
RO's June 1996 and March 1997 rating decisions which denied 
service connection for a spastic colon and for allergies to 
include chronic allergic sinusitis.

2.  During her Travel Board Hearing in January 1999, prior to 
the promulgation of a decision in this appeal, the veteran 
expressed her desire to withdraw from appellate review the 
claims for service connection for a spastic colon and for 
allergies to include chronic allergic sinusitis.

3.  There is no competent medical evidence to show that the 
veteran's diagnosed depression and anxiety are related to any 
incident of military service.

4.  The veteran was sexually assaulted during service and has 
stressors sufficient to serve as a basis for a PTSD 
diagnosis.

5.  The veteran's PTSD is related to her military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1998).

2.  The claim of entitlement to service connection for 
depression and anxiety is not well grounded. 38 U.S.C.A. 
§ 5107 (West 1991).

3.  Post-traumatic stress disorder was incurred during 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Spastic Colon and Allergies

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).   

In the instant case, the veteran clearly testified before the 
undersigned Board Member that she wished to withdraw her 
appeal as to the claims for spastic colon and allergies and 
wanted to proceed only with her claim for service connection 
for PTSD.  As a result, she offered no testimony during the 
Travel Board Hearing regarding her spastic colon claim or 
allergy claim.  

Accordingly, since the veteran has withdrawn her appeal as to 
the claims for service connection for a spastic colon and for 
allergies, to include chronic allergic sinusitis, there 
remain no allegations of errors of fact or law for appellate 
consideration with regard to these specific claims.  
Therefore, the Board does not have jurisdiction to review 
either of these appeals and they are dismissed without 
prejudice.

II.  Service Connection for Depression and Anxiety

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, before proceeding to review the merits of the 
claims, the Board must first evaluate whether the veteran has 
crossed the threshold of establishing well-grounded claims 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that her claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a).  

The veteran asserts that she has depression and anxiety as a 
result of events that occurred during her military service.  
However, as shown by the following analysis, the Board has 
concluded that while the veteran does have PTSD that is 
related to service, she has failed to establish a well-
grounded claim for service connection for depression or for a 
generalized anxiety disorder.

The veteran's service medical records are completely devoid 
of complaints or clinical findings with regard to any 
psychiatric disorder.  Indeed, there is no record of any 
psychiatric or psychological disturbance until September 1976 
when she was hospitalized for complaints of auditory and 
visual hallucinations.  At that time she was diagnosed as 
having paranoid schizophrenia.  However, she had no further 
psychiatric admissions and was subsequently diagnosed in 
August 1989 as having endogenous depression over the previous 
10 to 13 years.  In November 1994 she was diagnosed as having 
major depression and PTSD.  In January and March 1995, 
diagnoses of bipolar disorder were reported by two different 
physicians.  Her treating psychiatrist included a diagnosis 
of PTSD in February 1996, which was supported by VA 
examination in March 1996.  The VA examiner also reported a 
diagnosis of major depression, generalized anxiety disorder, 
and alcohol abuse, in remission.  There was also an Axis II 
diagnosis of borderline personality disorder, which the 
veteran's treating psychiatrist later disputed.  In November 
1997, the veteran was afforded further VA examination.  The 
examiner reported a diagnosis of PTSD and major depression.  

While it is clear the veteran has a multiple diagnoses of 
depression, and a single diagnosis of anxiety disorder, there 
is no medical evidence linking these conditions to service.  
The initial diagnosis of depression was not reported until 
1989, more than fourteen years after separation from service.  
There was no evidence to link the depression to military 
service.  The veteran's family physician, who reported the 
diagnosis, did not indicate that it was in any way linked to 
service.  He noted the veteran's history of abuse, 
particularly sexual abuse by her brother and mental abuse by 
her husband.  The subsequent diagnoses of depression were 
reported coincident with the PTSD diagnosis, but were not 
linked to military service directly, or to the PTSD 
diagnosis.  With respect to the diagnosis of anxiety 
disorder, again the initial diagnosis occurred in 1996, more 
than twenty-one years after service and there was no evidence 
of related symptomatology during service.  Moreover, there is 
no medical opinion linking the condition to service. 

Accordingly, as there is no medical evidence to establish a 
nexus between the veteran's diagnosed depression and anxiety 
disorder and military service, the claim must be denied as 
not well grounded.  

III.  Service Connection for PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
her contentions and the evidence of record are viewed in the 
light most favorable to her claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist her mandated by 38 U.S.C.A. § 5107(a).

A well-grounded claim for service connection for PTSD is 
comprised of medical evidence of current disability, lay 
evidence of an in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) 
(1998). 

In the instant case, the veteran has alleged that she has 
PTSD as a result of sexual harassment and sexual assault that 
she suffered during service.  In particular, she claims that 
she was harassed and sexually assaulted by her chief petty 
officer in September 1974, and raped that same year by 
another sailor who was teaching her to drive.  She reported 
that she relived the rape constantly hearing the sailor's 
voice like a tape playing over and over again.

As noted earlier, the veteran's service medical records were 
without reference to any psychological complaints or clinical 
findings, and her separation examination report of July 1975 
was negative for any psychological disorder.  However, she 
was treated on several occasions during service for a variety 
of gynecological problems without specific diagnoses.  

VA medical records show that the veteran was hospitalized in 
September 1976 with complaints of auditory hallucinations for 
two years, increasing in frequency and duration.  The VA 
discharge summary indicated that her Minnesota Multi-Phasic 
Personality Inventory (MMPI) was characterized by stress and 
moderate depression with some bizarre fantasy and sexual 
confusion and periods of disorientation.  She was noted to 
have a family history of mental illness with her father 
having been diagnosed with schizophrenia.  Her discharge 
diagnosis was reported as paranoid schizophrenia.  An August 
1989 private outpatient clinical note indicated the presence 
of endogenous depression over a 10 to 13 year period.

The claims file indicates that subsequent to the 1976 
hospitalization, the veteran was diagnosed as having 
depression, bipolar disorder, and PTSD on several different 
occasions.  A November 1994 private clinical note from her 
family physician indicated that she was depressed and she was 
referred to a private psychiatrist.  The psychiatrist's 
November 1994 clinical assessment related the veteran's 
report of problems beginning with the Navy.  He reported a 
diagnosis of major depression and probable PTSD dating back 
at least to her experience in the Navy.  The veteran had also 
begun psychotherapy with the Vet Center and had disclosed 
that she was sexually assaulted during service.  In January 
1995, the psychiatrist noted that there was a "clear 
indication that the she suffer[ed] from bipolar disorder.  
She was prescribed Lithium.  

In March 1995, a social worker from the Vet Center reported a 
diagnosis of bipolar disorder and in July 1995, the veteran 
was assessed for sexual trauma.  In September 1995, another 
private psychiatrist reported a diagnosis of bipolar 
disorder, not otherwise specified (nos).  In February 1996, 
the same physician added PTSD to his diagnosis.  He reported 
in his clinical notes that the veteran "had talked about 
several events that would qualify as first criteria for 
PTSD."  He noted an Axis I diagnosis of PTSD and bipolar, 
not otherwise specified.  

A VA examination report of March 1996 reflected the following 
diagnoses: Axis I -  PTSD, major depression, chronic; 
generalized anxiety disorder; alcohol abuse/dependence in 
remission.  The examiner found that the veteran had PTSD 
which was caused by the trauma she experienced after having 
been sexually assaulted during service.   

Also in March 1996, the veteran submitted a lay statement 
from a friend with whom she had lived prior to service.  The 
friend testified that the veteran's behavior had changed 
dramatically during service.  The friend stated that the 
veteran was initially very enthusiastic about the Navy, but 
her attitude changed after an abrupt transfer from Norfolk, 
Virginia to California.  The friend stated that the veteran 
told her while she was still on active duty that she had a 
serious problem with one of her supervisors, who transferred 
her to resolve the problem.  

The veteran's current husband submitted a March 1996 
statement indicating how his wife had changed since her 
military service.  He reported that he had known her since 
1971, dated her, and lived with her for approximately one and 
one-half years.  When she returned from the Navy in 1975, she 
was not the same person.  She had "changed in a bad way" 
and was physically and mentally ill.  He reported that the 
veteran avoided talking with him about her Navy experiences 
and drank a lot of alcohol.  She left the area and he lost 
contact with her until 1981.  They were married in 1987.  Her 
husband reported that had he known the extent of her mental 
problems, he would not have re-established their 
relationship.  He stated that she was afraid of everything 
and slept with the lights on.  She had nightmares almost 
every night and often woke up in fear.  She had no physical 
energy and had difficulty concentrating long enough to 
accomplish a task.  

A manager from a pizza house when the veteran was in high 
school submitted a statement in November 1996, attesting to 
her changed behavior after 1975.  He stated that he knew her 
quite well and that she was intelligent and perceptive with a 
good sense of humor and imagination prior to service.  When 
she returned in 1975, he found that she had an "outward 
'hardness' or cynicism that blocked who she was."  He stated 
that she seemed to be on the "verge of self 
destructive[sic]."  

A November 1997 VA examination report confirmed a diagnosis 
of PTSD based upon the veteran's reported experience of 
having been sexually assaulted during service.  The veteran's 
mental status evaluation revealed a tense mood and blunted 
affect, but she was articulate and extremely detailed.  She 
had no evidence of cognitive deficit although a formal 
cognitive examination was not performed.  The examiner noted 
that the veteran had a distant history of methamphetamine use 
and a history of alcohol use until several years ago, but her 
symptoms in the category of nightmares, startling, avoidance, 
and withdrawal from other people, and intrusive memories had 
persisted and were somewhat more noticeable to her when she 
had not been drinking.  The examiner reported that the 
veteran also warranted the diagnosis of recurrent major 
depressive disorder.  The examiner referenced the possibility 
of the veteran's major depressive episodes as being in the 
context of an illness such as bipolar type II disorder or 
schizoaffective disorder since she did not benefit from a 
variety of antidepressant treatments that had been tried.  
The examiner further stated that any such diagnosis would 
"in no way invalidate the presence of post traumatic stress 
disorder," but serve to explain more fully the veteran's 
persistent fearfulness and other symptoms manifested, but not 
strictly explained by PTSD alone.  The examiner's final 
diagnosis was as follows: Axis I -  PTSD; major depressive 
disorder, recurrent (versus major depressive episodes 
occurring in the course of an illness such as schizoaffective 
disorder or bipolar type II disorder).

In January 1999, the veteran appeared before the undersigned 
Board Member sitting in Portland, Oregon.  She testified that 
her harassment began with the man who served as a recruiter.  
He propositioned her and reported that he would be able to 
enlist her if she treated him favorably.  She then testified 
that she was repeatedly harassed by her chief petty officer 
and other officers as she was the only female in the office.  
She stated that the harassment continued until she was 
coerced to have sexual relations with the chief, who then 
promptly transferred her to a duty station in California.  
She testified that she was hospitalized after service in 1976 
but has avoided hospitals since then.  She stated that she 
has seen several physicians since then and has been 
prescribed multiple antidepressant medicines but has had many 
problems with side effects.  

In an effort to clarify the veteran's diagnoses, the Board 
sought an expert medical opinion from a VA psychiatrist.  The 
psychiatrist reviewed the entire claims file, including the 
veteran's report of medical history and her various mental 
health diagnoses.  The psychiatrist reported that the 
"current psychiatric diagnoses applicable to the veteran 
include[d] Post Traumatic Stress Disorder, Depression NOS, 
and Substance Abuse-in remission.  She offered an opinion 
that the veteran's report of stressors in the form of sexual 
assault and trauma during service were credible and supported 
the diagnosis.  She noted that in particular, the veteran's 
medical treatment for Gonorrhea, vaginitis, urinary tract 
infections, and low back/buttock pain was consistent with 
what would be reported or found in a young woman who had been 
sexually traumatized.  The psychiatrist noted that the 
consistency and detail of the veteran's statements further 
indicated a likelihood that she was reporting accurately.  
She further stated that there was no evidence that the 
veteran had any neuropsychiatric illness prior to service or 
during service.  

After reviewing the extensive record in its entirety, the 
Board concludes that the evidence supports entitlement to 
service connection for PTSD.  Clearly, the veteran has a 
diagnosis of PTSD that is related to service.  However, the 
question at issue is whether her report of in-service 
stressors are sufficiently corroborated to provide a basis 
for establishing a nexus between her disability and military 
service.  In evaluating the veteran's statements, hearing 
testimony, accompanying lay testimony, and the VA 
psychiatrist's August 1999 opinion, the Board finds that the 
report of stressors is credible and sufficiently supported by 
evidence to warrant resolution of reasonable doubt in the 
veteran's favor.  Her report of the sexual assault and rape 
have been consistent and she has explained her failure to 
reveal the assault earlier than 1994 because of her fear.  
Moreover, her apparent behavior involving excessive use of 
methamphetamines and alcohol during service, as well as her 
repeated medical visits for gynecological problems serve to 
support the profile of someone who has been personally 
assaulted.  See VA Adjudication Procedure Manual M21-1, Part 
III  5.14c(8), which describes behaviors changes that might 
indicate a stressor, including medical visits without 
specific diagnoses, sudden duty assignment changes, and 
substance abuse.  In the Board's opinion, the veteran has met 
some of these criteria.  In addition, statements from an 
acquaintance during high school, a close friend, and the 
veteran's husband, all support the extreme change in her 
behavior after separation from service.  

Notwithstanding that there is no corroborative evidence of 
the actual assaults, the Board finds that the lay witness 
statements provide sufficient corroboration of behavior 
changes to indicate a personal assault.  Moreover, the Board 
recognizes that there is no way of corroborating the 
veteran's story through official records as she acknowledged 
that she did not report the assaults.  She reasonably stated 
that she was warned to keep quiet and was fearful of doing 
otherwise.  

In assessing the evidence of record, the Board is mindful 
also of the mandate from the United States Court of Appeals 
for Veterans Claims, (Court) with respect to claims for PTSD 
based upon personal assault.  The Court has found that in 
personal assault cases, the VA has "undertaken a special 
obligation to assist a claimant, here one who has submitted a 
well-grounded claim, in producing corroborating evidence of 
an in-service stressor."  Patton v. West, 12 Vet. App. 272, 
280 (1999).  The duty to assist in these instances, seems to 
extend beyond the usual efforts to obtain standard records.  
In addition, the Court has pointed out that although Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996), requires something 
more than medical evidence nexus to establish "credible 
supporting evidence" of an in-service stressor, this case 
referred to PTSD diagnoses in a context other than that 
arising from personal assault.  In personal assault cases, 
the VA must recognize that such credible supporting evidence 
may only be available from outside sources and it is the 
Board's responsibility to assess such evidence completely.  
See YR v. West, 11 Vet. App. 393, 397-398 (1998).   

Thus, the Board concludes that evidence of record supports a 
finding that the veteran's PTSD arises from her military 
experiences.  Thus, service connection for the claimed 
disability is warranted.  

The Board points out that as noted in the foregoing portion 
of the decision, service connection is allowed for PTSD only, 
and not for any other acquired psychiatric disorder.  In that 
regard, the Board acknowledges that, as reported by the VA 
psychiatrist, it may be difficult to distinguish depressive 
and anxiety-related symptoms from the primary PTSD diagnosis.  
However, there is no medical evidence to link depression and 
anxiety to service.  The RO may look to the opinion of the 
VHA psychiatrist, or any other contemporaneous examination 
report to regarding the feasibility of dissociating 
symptomatology stemming from service connected PTSD and any 
nonservice connected acquired psychiatric ailment in 
assigning an appropriate rating.


ORDER

The claims of entitlement to service connection for a spastic 
colon and for allergies to include chronic allergic sinusitis 
are dismissed without prejudice.

Entitlement to service connection for depression and anxiety 
is denied.  

Entitlement to service connection for PTSD is granted, 
subject to the provisions governing the award of monetary 
benefits. 




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

